EXHIBIT 10.64

Schedule of Omitted Documents

of CNL Healthcare Properties, Inc.

The following management agreements were not filed as exhibits to this annual
report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

 

1.

Management Agreement dated December 2, 2013, by and between Morningstar Senior
Management, LLC and CHP Boise ID Tenant Corp.  

 

2.

Management Agreement dated December 2, 2013, by and between Morningstar Senior
Management, LLC and CHP Idaho Falls ID Tenant Corp.

 

3.

Management Agreement dated December 2, 2013, by and between Morningstar Senior
Management, LLC and CHP Sparks NV Tenant Corp.

 

4.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Beaverton OR Tenant Corp.

 

5.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Bend-High Desert OR Tenant Corp.

 

6.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Tillamook-Five Rivers OR Tenant Corp.

 

7.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Tualatin-Riverwood OR Tenant Corp.

 

8.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Salem-Southern Hills OR Tenant Corp.

 

9.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Salem-Orchard Heights OR Tenant Corp.

 

10.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Gresham-Huntington Terrace OR Tenant Corp.

 

11.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Medford-Arbor Place OR Tenant Corp.

 

12.

Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Vancouver-Bridgewood WA Tenant Corp.

 

13.

Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Longview-Monticello Park WA Tenant Corp.

 

14.

Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Yelm-Rosemont WA Tenant Corp.

 

15.

Management Agreement dated as of March 28, 2014, by and between CHP Springs TX
Tenant Corp. and Jerry Erwin Associates, Inc. (d/b/a JEA Senior Living)

 

16.

Management Agreement dated March 28, 2014, by and between CHP Park at Plainfield
IL Tenant Corp. and Harbor Plainfield Management, LLC.

 

17.

Management Agreement dated December 2, 2013, between MorningStar Senior
Management, LLC and CHP Billings MT Tenant Corp.

 

18.

Management Services Agreement dated December 1, 2013, by and between CHP
Beaverton OR Tenant Corp. and Prestige Senior Living, LLC.

 

19.

Management Services Agreement dated February 1, 2014, between Prestige Senior
Living, L.L.C. and CHP Auburn WA Tenant Corp.

 

20.

Management Services Agreement dated February 28, 2014, by and between Jerry
Erwin Associates, Inc.

 

21.

Management Services Agreement dated March 1, 2014, by and between Prestige
Senior Living, L.L.C. and CHP Corvallis-West Hills OR Tenant Corp.

 

22.

Management Services Agreement dated as of March 28, 2014, by and between CHP
Legacy Ranch TX Tenant Corp. and Jerry Erwin Associates, Inc. (d/b/a JEA Senior
Living).

 

23.

Management Services Agreement dated April 21, 2014, by and between CHP
Watercrest at Bryan TX Tenant Corp. and RES ICD Management L.P.

 

24.

Management Services Agreement dated April 21, 2014, by and between CHP Isle at
Watercrest-Bryan TX Tenant Corp. and Jerry Erwin Associates, Inc.

--------------------------------------------------------------------------------

 

25.

Management Services Agreement made as of May 5, 2014, by and between CHP Isle at
Watercrest-Mansfield TX Tenant Corp. and Integrated Senior Living, LLC

 

26.

Management Services Agreement dated as of June 30, 2014, by and between CHP
Watercrest at Mansfield TX Tenant Corp. and RES ICD Management, L.P.

The following promissory, revolving and term notes were not filed as exhibits to
this annual report on Form 10-K pursuant to Instruction 2 of Item 601 of
Regulation S-K.

 

 

27.

Revolving Note executed by CHP Partners, LP in favor of KeyBank National
Association in the original principal amount of $41,504,855, dated May 15, 2019.

 

28.

Revolving Note executed by CHP Partners, LP in favor of SunTrust Bank in the
original principal amount of $41,262,137, dated May 15, 2019.

 

29.

Revolving Note executed by CHP Partners, LP in favor of Fifth Third Bank in the
original principal amount of $41,262,136, dated May 15, 2019.

 

30.

Revolving Note executed by CHP Partners, LP in favor of Capital One, National
Association in the original principal amount of $24,271,845, dated May 15, 2019.

 

31.

Revolving Note executed by CHP Partners, LP in favor of Cadence Bank, N.A. in
the original principal amount of $16,990,291, dated May 15, 2019.

 

32.

Revolving Note executed by CHP Partners, LP in favor of Comerica Bank in the
original principal amount of $14,563,107, dated May 15, 2019.

 

33.

Revolving Note executed by CHP Partners, LP in favor of Capital Bank, a division
of First Tennessee Bank National Association, a national banking association,
successor by merger to Capital Bank Corporation, a North Carolina banking
corporation, successor by conversion to Capital Bank, N.A., a national banking
association, in the original principal amount of $12,135,922, dated May 15,
2019.

 

34.

Revolving Note executed by CHP Partners, LP in favor of First Financial Bank in
the original principal amount of $12,135,922, dated May 15, 2019.

 

35.

Revolving Note executed by CHP Partners, LP in favor of Synovus Bank in the
original principal amount of $12,135,922, dated May 15, 2019.

 

36.

Revolving Note executed by CHP Partners, LP in favor of BankUnited, N.A. in the
original principal amount of $12,135,922, dated May 15, 2019.

 

37.

Revolving Note executed by CHP Partners, LP in favor of Eastern Bank in the
original principal amount of $7,281,553, dated May 15, 2019.

 

38.

Revolving Note executed by CHP Partners, LP in favor of City National Bank of
Florida in the original principal amount of $7,281,553, dated May 15, 2019.

 

39.

Revolving Note executed by CHP Partners, LP in favor of Seaside National Bank &
Trust, N.A. in the original principal amount of $7,038,835, dated May 15, 2019.

 

40.

Term Note executed by CHP Partners, LP in favor of KeyBank National Association
in the original principal amount of $43,995,145, dated May 15, 2019.

 

41.

Term Note executed by CHP Partners, LP in favor of SunTrust Bank in the original
principal amount of $43,737,863, dated May 15, 2019.

 

42.

Term Note executed by CHP Partners, LP in favor of Fifth Third Bank in the
original principal amount of $43,737,864, dated May 15, 2019.

 

43.

Term Note executed by CHP Partners, LP in favor of Capital One, National
Association in the original principal amount of $25,728,155, dated May 15, 2019.

 

44.

Term Note executed by CHP Partners, LP in favor of Cadence Bank, N.A. in the
original principal amount of $18,009,709, dated May 15, 2019.

 

45.

Term Note executed by CHP Partners, LP in favor of Comerica Bank in the original
principal amount of $15,436,893, dated May 15, 2019.

 

46.

Term Note executed by CHP Partners, LP in favor of Capital Bank, a division of
First Tennessee Bank National Association, a national banking association,
successor by merger to Capital Bank Corporation, a North Carolina banking
corporation, successor by conversion to Capital Bank, N.A., a national banking
association, in the original principal amount of $12,864,078, dated May 15,
2019.

 

47.

Term Note executed by CHP Partners, LP in favor of First Financial Bank in the
original principal amount of $12,864,078, dated May 15, 2019.

 

48.

Term Note executed by CHP Partners, LP in favor of Synovus Bank in the original
principal amount of $12,864,078, dated May 15, 2019.

--------------------------------------------------------------------------------

 

49.

Term Note executed by CHP Partners, LP in favor of BankUnited, N.A. in the
original principal amount of $12,864,078, dated May 15, 2019.

 

50.

Term Note executed by CHP Partners, LP in favor of Eastern Bank in the original
principal amount of $7,718,447, dated May 15, 2019.

 

51.

Term Note executed by CHP Partners, LP in favor of City National Bank of Florida
in the original principal amount of $7,718,447, dated May 15, 2019.

 

52.

Term Note executed by CHP Partners, LP in favor of Seaside National Bank &
Trust, N.A. in the original principal amount of $7,461,165, dated May 15, 2019.

The following guaranty agreements have not been filed as exhibits to this annual
report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

 

1.

Guaranty Agreement, dated May 15, 2019, by CNL Healthcare Properties, Inc. and
certain of its subsidiaries, as guarantors, in favor of KeyBank National
Association and the other lenders.

 

2.

Guaranty Agreement, dated September 5, 2019, by CHP Columbia SC Owner, LLC and
CHP SL Development Holding, LLC, as guarantors, in favor of KeyBank National
Association and the other lenders.

 

3.

Guaranty Agreement, dated January 2, 2020, by CHP Tega Cay SC Owner, LLC, CHP
Albuquerque NM Owner, LLC, CHP Grayson GA Owner, LLC, CHP Albuquerque NM Tenant
Corp., CHP Grayson GA Tenant Corp. and CHP TRS Development Holding, LLC, as
guarantors, in favor of KeyBank National Association and the other lenders.

 

4.

Guaranty Agreement, dated March 4, 2020, by CHT Decatur IL Senior Living, LLC
and CHT Zanesville OH Senior Living, LLC, as guarantors, in favor of KeyBank
National Association and the other lenders.